Citation Nr: 1221124	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  08-32 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from May 1989 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 RO rating decision that, in pertinent part, denied a claim for a TDIU rating.  The Veteran provided testimony at a personal hearing at the RO in March 2009.  

In May 2010, the Veteran testified at a Board videoconference hearing.  In June 2010, the Board, in pertinent part, remanded the issue of entitlement to a TDIU rating for further development.  

In September 2011, the Board, in pertinent part, again remanded the issue of entitlement to a TDIU rating for further development.  The Board remanded the issue of entitlement to a TDIU rating for a third time in January 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially claims that his established service-connected disabilities prevent gainful employment, warranting a TDIU rating.  He is currently service-connected for mechanical low back pain with L4-L5 disc space narrowing (rated 40 percent); radiculopathy of the right lower extremity (rated 10 percent); radiculopathy of the left lower extremity (rated 10 percent); and for depression (rated 30 percent).  The combined disability rating is 70 percent.  Thus, the Veteran's service-connected disabilities satisfy the schedular criteria set forth in 38 C.F.R. § 4.16 (a) (2011).  

The case was previously remanded by the Board in January 2012, partly to obtain an opinion from a VA examiner as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The Board also indicated that if the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

Pursuant to the January 2012 remand, the Veteran was afforded a VA psychiatric examination in February 2012.  There is a notation that the Veteran's claims file was reviewed.  The diagnosis was a major depressive disorder, recurrent, mild.  A Global Assessment of Functioning (GAF) score of 63 was assigned.  The examiner indicated that the Veteran continued to struggle with his service-connected depression and that it was difficult to conclude that his depressive symptoms were significantly more severe than was the case at the time of the last examination.  The examiner reported that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner stated that the Veteran remained unemployed since he was forced to leave employment during 2010 due to physical complications.  

A March 2012 VA spine examination report notes that the Veteran's claims file was reviewed.  The diagnosis was a herniated nucleus pulposus at L4/L5, with degenerative disc disease of the lumbar spine.  The examiner maintained that the Veteran's thoracolumbar spine condition impacted his ability to work.  The examiner commented that the Veteran would have difficulty with heavy lifting and walking long distances, and that he should be able to perform sedentary employment.  

The Board observes that although the Veteran was afforded a VA psychiatric in February 2012 and a VA spine examination in March 2012, neither of the respective the examiners addressed the cumulative effect of all of the Veteran's service-connected disabilities on his unemployability.  The respective examiners also did not suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  In fact, the Board observes that the examiner, pursuant to the February 2012 VA psychiatric examination, did not even provide any opinion as requested by the Board pursuant to the January 2012 remand.  The Board notes, therefore, that the Veteran has still not been afforded a VA examination, with an opinion from an examiner, after a review of the entire claims file, as to whether all of his service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  See Colayong v. West, 12 Vet. App. 524, 538 (1999).  As such, the Board agrees with The American Legion, which maintained in June 2012 written argument that this case must again be remanded to determine the cumulative impact of the Veteran's service-connected disability on his ability to work.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Additionally, in the January 2012 remand, the Board indicated that the RO should adjudicate the claim for entitlement to an increase in a 40 percent rating for mechanical low back pain with L4-L5 disc space narrowing.  The Board notes that there is no indication in the record that the RO adjudicated this claim.  

Further, the Board notes that in a June 2012 informal hearing presentation, the Veteran's representative specifically raised the issue of entitlement to an increase in a 30 percent rating for depression.  The Board notes that the Veteran's claim for an increased rating for his service-connected low back pain with L4-L5 disc space narrowing and his claim for an increased rating for depression are both inextricably intertwined with his claim for a TDIU rating.  Thus, a decision by the Board on the Veteran's claim for a TDIU rating would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  See also Stegall.  

Finally, the Board finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided VCAA notice as to his claim for entitlement to an increase in a 40 percent rating for mechanical low back pain with L4-L5 disc space narrowing and his claim for entitlement to an increase in a 30 percent rating for depression.  Thus, on remand the RO should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issues of entitlement to an increase in a 40 percent rating for mechanical low back pain with L4-L5 disc space narrowing and entitlement to an increase in a 30 percent rating for depression.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the Veteran to identify all medical providers who have treated him for his service-connected disabilities since August 2011.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since August 2011 should be obtained.  

3.  Have the Veteran undergo the appropriate VA examination to ascertain the current severity of his service-connected disabilities and to obtain a medical opinion as to whether the service-connected disabilities alone render him unemployable.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should describe current impairment from each of the service-connected disabilities, and should specifically provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in the aggregate, without consideration of any of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

4.  Then adjudicate the claims for entitlement to an increase in a 40 percent rating for mechanical low back pain with L4-L5 disc space narrowing and entitlement to an increase in a 30 percent rating for depression, and thereafter readjudicate the claim for entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran, and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

